? by défendant, as limited by his motion, from a sentence of the County Court, Nassau County, imposed May 25, 1976, upon his conviction of assault in the first degree, upon his plea of guilty, the sentence being an indeterminate term of imprisonment with a maximum of 15 years. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to an indeterminate period of imprisonment with a maximum of seven years. As so modified, sentence affirmed. The sentence was excessive to the extent indicated herein. Damiani, Acting P. J., Shapiro and O’Connor, JJ., concur; Rabin and Titone, JJ., dissent and vote to affirm the sentence.